                                                                          Case 2:15-cv-01862-JAD-BNW Document 67 Filed 07/08/19 Page 1 of 3



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          Email: rlarsen@grsm.com
                                                                      6          dgluth@grsm.com
                                                                      7   Attorneys for Defendant/Counter-Defendant
                                                                          Estrella Homeowners Association
                                                                      8
                                                                                                      UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                             DISTRICT OF NEVADA
                                                                     10
Gordon Rees Scully Mansukhani, LLP




                                                                          CARRINGTON MORTGAGE SERVICES, LLC,           )          Case No.: 2:15-CV-01862-JAD-PAL
                                                                     11                                                )
                                                                                                Plaintiff,             )
                                     300 S. 4th Street, Suite 1550




                                                                     12          vs.                                   )
                                        Las Vegas, NV 89101




                                                                                                                       )
                                                                     13   ABSOLUTE BUSINESS SOLUTIONS, LLC; and )                 STIPULATION AND ORDER TO
                                                                          ESTRELLA HOMEOWNERS ASSOCIATION,             )          DISMISS CLAIMS AGAINST
                                                                     14                                                )          ESTRELLA HOMEOWNERS
                                                                                                Defendants.            )          ASSOCIATION WITHOUT
                                                                     15                                                )          PREJUDICE
                                                                                                                       )
                                                                     16                                                )                   ECF No. 67
                                                                          ABSOLUTE BUSINESS SOLUTIONS, LLC,            )
                                                                     17                                                )
                                                                                                Counterclaimant,       )
                                                                     18          vs.                                   )
                                                                                                                       )
                                                                     19   CARRINGTON MORTGAGE SERVICES, LLC, )
                                                                          DOES I through x and ROE BUSINESS ENTITIES I )
                                                                     20   through X, inclusive,                        )
                                                                                                                       )
                                                                     21                         Counterdefendants.     )
                                                                                                                       )
                                                                     22

                                                                     23          Pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiff Carrington Mortgage Services, LLC and
                                                                     24
                                                                          Estrella Homeowners Association, by and through their attorneys of record, stipulate as follows:
                                                                     25
                                                                                 On September 4, 2018, Carrington Mortgage Services, LLC (Carrington) filed its
                                                                     26
                                                                          amended complaint asserting claims against Estrella Homeowners Association (Estrella) for
                                                                     27

                                                                     28   Unjust Enrichment, Breach of NRS 116.1113, and Wrongful Foreclosure. Carrington has also

                                                                                                                         -1-
                                                                          Case 2:15-cv-01862-JAD-BNW Document 67 Filed 07/08/19 Page 2 of 3



                                                                      1   asserted claims for declaratory relief/quiet title and injunctive relief against the purchaser at the

                                                                      2   foreclosure sale, Absolute Business Solutions, LLC. Estrella is not a party to the declaratory
                                                                      3
                                                                          relief/quiet title claims.
                                                                      4
                                                                                  Carrington has agreed to dismiss without prejudice the claims against Estrella, each party
                                                                      5
                                                                          to this stipulation to bear its own costs and fees, for Carrington to pursue its declaratory
                                                                      6
                                                                          relief/quiet title claims against Absolute. Carrington and Estrella also agree to a tolling of the
                                                                      7

                                                                      8   statute of limitations for the claims that Carrington has asserted in this action, or for those claims

                                                                      9   which have not yet expired by the date of this stipulation, against Estrella associated with the
                                                                     10   homeowners’ association foreclosure sale that is the subject of this litigation to preserve these
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                          claims in the event a court determines Carrington’s interest was extinguished by the sale.
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          Carrington and Estrella do not agree to toll the statute of limitations period for any claims related
                                                                     13
                                                                          to the HOA sale that have already expired and Estrella does not waive its statute of limitations
                                                                     14

                                                                     15   affirmative defenses to any claims made in this action, if applicable.

                                                                     16   ///

                                                                     17   ///
                                                                     18   ///
                                                                     19
                                                                          ///
                                                                     20
                                                                          ///
                                                                     21
                                                                          ///
                                                                     22

                                                                     23   ///

                                                                     24   ///

                                                                     25   ///
                                                                     26
                                                                          ///
                                                                     27
                                                                          ///
                                                                     28

                                                                                                                            -2-
                                                                               Case 2:15-cv-01862-JAD-BNW Document 67 Filed 07/08/19 Page 3 of 3



                                                                           1          Estrella further agrees to be bound by the judgment of the Court as it relates to

                                                                           2   Carrington’s cause of action for declaratory relief/ quiet title.
                                                                           3
                                                                               DATED this _8th day of July, 2019.               DATED this 8th day of July, 2019.
                                                                           4
                                                                               AKERMAN, LLP                                     GORDON REES SCULLY MANSUKHANI, LLP
                                                                           5
                                                                               _/s/ Tenesa S. Powell_________________           __/s/ David T. Gluth______________________
                                                                           6   Natalie L. Winslow, Esq.                         Robert S. Larsen, Esq.
                                                                               Nevada Bar No. 12125                             Nevada Bar No. 7785
                                                                           7   Tenesa S. Powell, Esq.                           David T. Gluth, Esq.
                                                                           8   Nevada Bar No. 12488                             Nevada Bar No. 10596
                                                                               1635 Village Center Circle, Suite 200            300 South 4th Street, Suite 1550
                                                                           9   Las Vegas, Nevada 89134                          Las Vegas, Nevada 89101
                                                                               Attorneys for Plaintiff Carrington               Attorneys for Defendant Estrella Homeowners
                                                                          10   Mortgage Services, LLC                           Association
     Gordon Rees Scully Mansukhani, LLP




                                                                          11
                                          300 S. 4th Street, Suite 1550




                                                                          12
                                             Las Vegas, NV 89101




                                                                                                                              ORDER
                                                                          13
                                                                                                                              IT IS SO ORDERED.
                                                                          14            Based on the stipulation [ECF No. 67] between plaintiff and Defendant Estrella
                                                                                Homeowners Association, which I construe as a joint motion under Local Rule 7-1(c) because
                                                                          15    it was signed by fewer than all the parties orUNITED
                                                                                                                               their attorneys, andDISTRICT
                                                                                                                                                    with good COURT
                                                                                                                                                              cause appearing,
                                                                                                                                         STATES                        JUDGE IT
                                                                          16    IS HEREBY ORDERED that ALL CLAIMS AGAINST Defendant Estrella Homeowners
                                                                                Association are DISMISSED without prejudice,       each side to bear its own fees and costs.
                                                                                                                              DATED:
                                                                          17

                                                                          18
                                                                                                                                  _________________________________
                                                                                                                                                 ________
                                                                                                                                                        ____
                                                                                                                                                        ___ ______ _____
                                                                                                                                                                      _
                                                                          19                                                      U.S. District Judge
                                                                                                                                                 udgge JJe
                                                                                                                                                        Jennifer
                                                                                                                                                         enniferr A
                                                                                                                                                                  A.. Do
                                                                                                                                                                      Dorsey
                                                                                                                                  Dated: August 14, 2019
                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

1112869/45104184v.1                                                       28

                                                                                                                                 -3-
